DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 27-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orthner, US 10707875.

For claim 21. Orthner teaches: A programmable device (Orthner, fig 14, column 20, line 18 to column 21, line 58, “Another general aspect is for a programmable integrated circuit that comprises a plurality of clusters, an internal network on chip (iNOC), and an external network on chip (eNOC) outside the plurality of clusters. The plurality of clusters is disposed on a plurality of cluster rows and a plurality of cluster columns, each cluster comprising programmable logic. Further, the iNOC comprises iNOC rows and iNOC columns. Each iNOC row is configured for transporting data and comprising connections to clusters in a cluster row and the eNOC, and each iNOC column is configured for transporting data and comprising connections to clusters in a cluster column and the eNOC. In one example, the programmable integrated circuit further comprises a plurality of communication modules with external interfaces for exchanging data external entities. The plurality of communication modules are connected to the eNOC and configured for communication with the plurality of clusters via the eNOC.”; for more details also see fig 1, column 4, line 5 to column 7, line 46) comprising: 
a plurality of first partial reconfiguration slots configured to execute one or more applications or network functions; (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
a plurality of transceivers; (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, the programmable integrated circuit further comprises a plurality of communication modules with external interfaces for exchanging data external entities. The plurality of communication modules are connected to the eNOC and configured for communication with the plurality of clusters via the eNOC.”; for more details also see fig 1, column 4, line 5 to column 7, line 46, “There is a plurality of external interfaces that exchange data with the outside of the FPGA, such as Ethernet controller 114, PCIe controller 116, and GDDR6 controller 112.”; please notes the router, NAP described in fig 14, column 20, line 18 to column 21, line 58 and column 10, line 57 to column 11, line 37 are also transceivers)
and a second partial reconfiguration slot (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46) 
configured to route data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers. (Orthner, fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; alternatively, if we consider router, NAP as transceivers then see fig 7-8, column 9, line 40 to column 10, line 26 for more information regarding such routing)

For claim 22. Orthner discloses all the limitations of claim 21, and Orthner further teaches: wherein the second partial reconfiguration slot is configured to compute a routing configuration for routing the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers based on a request from a network controller, and route the data traffic flows based on the routing configuration. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location… In some example embodiments, each router includes an address translation table that allows the base address, also referred to as the local address, of each endpoint (router/NAP or IP core) to be independent of its physical location. Thus, when the router receives a packet having as destination address one of the local addresses of the router, the router delivers the packet (or flit) to the local NAP. The address translation table translates destination addresses to physical addresses of elements in the NOC. While the physical addresses are unique, the same destination address may be mapped to more than one node (e.g., NAP) that uses that destination address as a local address. Thus, the address space for the NOC is completely configurable because the address translation tables of the NAPs are also configurable. The address translation table in each NAP allows the destination location of each node or IP core to be looked up as a function of the address with each transaction issue. The address translation table allows the memory map seen by each NAP to be independent of that seen by other NAPs. This allows, for example, one accelerator (user logic) to see its private memory at a given base address, and a different accelerator to see its memory at the same base address, while the system has actually allocated memory independently for each accelerator. This address translation table is also used to provide security, such that if some portion of user logic coupled to a given NAP is not enabled to access some other NAP, an IP core, the FCU, or some other address space, the disabled portion of the address space will be marked inaccessible in the address translation table for that given NAP.”; for more details also see fig 15, column 22, line 15 to column 23, line 62)

For claim 23. Orthner discloses all the limitations of claim 22, and Orthner further teaches: wherein the second partial reconfiguration slot is configured to determine that at least a portion of a first partial reconfiguration slot, among the plurality of first partial reconfiguration slots, is to become active or inactive, determine that a change to a current routing configuration is required in response to determining that at least the portion of the first partial reconfiguration slot is to become active or inactive, and compute the routing configuration in response to determining that a change to the current routing configuration is required. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location… In some example embodiments, each router includes an address translation table that allows the base address, also referred to as the local address, of each endpoint (router/NAP or IP core) to be independent of its physical location. Thus, when the router receives a packet having as destination address one of the local addresses of the router, the router delivers the packet (or flit) to the local NAP. The address translation table translates destination addresses to physical addresses of elements in the NOC. While the physical addresses are unique, the same destination address may be mapped to more than one node (e.g., NAP) that uses that destination address as a local address. Thus, the address space for the NOC is completely configurable because the address translation tables of the NAPs are also configurable. The address translation table in each NAP allows the destination location of each node or IP core to be looked up as a function of the address with each transaction issue. The address translation table allows the memory map seen by each NAP to be independent of that seen by other NAPs. This allows, for example, one accelerator (user logic) to see its private memory at a given base address, and a different accelerator to see its memory at the same base address, while the system has actually allocated memory independently for each accelerator. This address translation table is also used to provide security, such that if some portion of user logic coupled to a given NAP is not enabled to access some other NAP, an IP core, the FCU, or some other address space, the disabled portion of the address space will be marked inaccessible in the address translation table for that given NAP.”; inaccessible is inactive)

For claim 24. Orthner discloses all the limitations of claim 22, and Orthner further teaches: wherein the request includes load-balancing parameters for the routing configuration, and the second partial reconfiguration slot is configured to determine that load-balancing of the data traffic flows is required at the programmable device based on the request, apply the load-balancing, according to the load-balancing parameters, to route the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 18, line 38 to column 20, line 17, “In some example embodiments, weighted round robin arbitration is used at each node to implement a fair arbitration scheme for traveling flits. Every cycle, each router in the row has an arbitration choice between traffic from the previous router in the chain, and traffic from its local NAP. To fairly distribute traffic from the farthest source to the endpoints (e.g., the router on the far east of the row sending traffic to the endpoint on the west), each sequential router along the route gives more priority to the traffic from its neighbors. For example, for westbound traffic from the router furthest to the east, the router furthest to the east gives one half of the bandwidth to its local NAP and one half to the traffic flowing from the east endpoint. The next router to the west gives ⅓ bandwidth to its router and ⅔ bandwidth to westbound traffic. And the bandwidth allocated to the local NAP continues to be reduced for routers to the west. The traffic flowing through the router further west in the row to the west endpoint allocates 1/9 of the bandwidth to its local nap and 9/10 to incoming traffic from the east (when there are 9 nodes on the horizontal row of the iNOC). This allocation may be formulated as allocating 1/(1+N) of the traffic to the local NAP and the rest to the traffic flowing through, where N is the ordinal of the router in the row. In the example of westbound traffic, the router on the eastern edge has N=1, the next router to the west has N=2, and so forth until the router on the western edge, which has N=9. In some example embodiments, the bandwidth allocation is configurable for each node. For example, node 1301 allocates a fraction P.sub.1 (e.g., 80%) to through traffic and (1−P.sub.1) (e.g., 20%) to local traffic, node 1302 allocates a fraction P.sub.2 (e.g., 70%) to through traffic and (1−P.sub.2) (e.g., 30%) to local traffic, etc. The probability P.sub.i at each node is then configurable to provide the best allocation for the expected traffic pattern in the configuration selected by the user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see fig 15, column 22, line 15 to column 23, line 62) 

For claim 25. Orthner discloses all the limitations of claim 24, and Orthner further teaches: wherein the load-balancing parameters include an identification of transceivers, from among the plurality of transceivers, (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location.”)
to be utilized for load-balancing of the data traffic flows at the programmable device, and a ratio of the data traffic flows to be transmitted between sets of transceiver and partial reconfiguration slot pairs. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 18, line 38 to column 20, line 17, “In some example embodiments, weighted round robin arbitration is used at each node to implement a fair arbitration scheme for traveling flits. Every cycle, each router in the row has an arbitration choice between traffic from the previous router in the chain, and traffic from its local NAP. To fairly distribute traffic from the farthest source to the endpoints (e.g., the router on the far east of the row sending traffic to the endpoint on the west), each sequential router along the route gives more priority to the traffic from its neighbors. For example, for westbound traffic from the router furthest to the east, the router furthest to the east gives one half of the bandwidth to its local NAP and one half to the traffic flowing from the east endpoint. The next router to the west gives ⅓ bandwidth to its router and ⅔ bandwidth to westbound traffic. And the bandwidth allocated to the local NAP continues to be reduced for routers to the west. The traffic flowing through the router further west in the row to the west endpoint allocates 1/9 of the bandwidth to its local nap and 9/10 to incoming traffic from the east (when there are 9 nodes on the horizontal row of the iNOC). This allocation may be formulated as allocating 1/(1+N) of the traffic to the local NAP and the rest to the traffic flowing through, where N is the ordinal of the router in the row. In the example of westbound traffic, the router on the eastern edge has N=1, the next router to the west has N=2, and so forth until the router on the western edge, which has N=9. In some example embodiments, the bandwidth allocation is configurable for each node. For example, node 1301 allocates a fraction P.sub.1 (e.g., 80%) to through traffic and (1−P.sub.1) (e.g., 20%) to local traffic, node 1302 allocates a fraction P.sub.2 (e.g., 70%) to through traffic and (1−P.sub.2) (e.g., 30%) to local traffic, etc. The probability P.sub.i at each node is then configurable to provide the best allocation for the expected traffic pattern in the configuration selected by the user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”)

For claim 27. Orthner discloses all the limitations of claim 21, and Orthner further teaches: wherein the second partial reconfiguration slot comprises: full interconnection with each of the plurality of first partial reconfiguration slots, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, a combination of iNOC and eNOC communications enable any cluster to communicate to any other cluster and to communication modules with external interfaces coupled to the eNOC.”; fig 7-8, column 9, line 40 to column 10, line 26, “In some example embodiments, the horizontal and vertical components of the iNOC 120 are independent, and a packet may be sent to a node on the same row or the same column. If a packet cannot be sent directly via a row or a column, the packet is sent to the eNOC 104 for transfer (as illustrated in FIG. 8) or user logic will be configured to act as a gateway to transfer a packet from a row to a column or vice versa… In the illustrated example, user logic 702 communicates with user logic 704 by using one iNOC column. The user logic 702, via the local NAP, uses router 714 that forwards 710 the packet to router 716, that delivers the packet to the NAP and to the user logic 704, and vice versa. On the horizontal transfer, the user logic 706 communicates with the user logic 708 utilizing an iNOC row. The user logic 706 transfers the packet to router 718 (via the local NAP), which transfers the packets to router 720, which transfers the packet to user logic 708 (via the local NAP), and vice versa. It is noted that, since the rows and the columns are independent, both horizontal and vertical transports may operate at maximum transmission speeds (e.g., 512 Gbps).”)
and dedicated direct interconnections with each of the plurality of transceivers. (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster… In one example, a combination of iNOC and eNOC communications enable any cluster to communicate to any other cluster and to communication modules with external interfaces coupled to the eNOC.”; fig 6, column 8, line 66 to column 9, line 39, “In some example embodiments, the Ethernet controller 114 is connected directly to one or more columns of the iNOC 120, which allows the Ethernet controller 114 to issue packets directly to one of the iNOC columns without having to travel through the eNOC 104. In other example embodiments, the Ethernet packets may be transferred through the eNOC 104 and may be transferred to any column. In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”)

For claim 28. Orthner discloses all the limitations of claim 27, and Orthner further teaches: wherein the second partial reconfiguration slot comprises: interconnection circuitry interconnected with each of the plurality of first partial reconfiguration slots; (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, a combination of iNOC and eNOC communications enable any cluster to communicate to any other cluster and to communication modules with external interfaces coupled to the eNOC.”; fig 7-8, column 9, line 40 to column 10, line 26, “In some example embodiments, the horizontal and vertical components of the iNOC 120 are independent, and a packet may be sent to a node on the same row or the same column. If a packet cannot be sent directly via a row or a column, the packet is sent to the eNOC 104 for transfer (as illustrated in FIG. 8) or user logic will be configured to act as a gateway to transfer a packet from a row to a column or vice versa… In the illustrated example, user logic 702 communicates with user logic 704 by using one iNOC column. The user logic 702, via the local NAP, uses router 714 that forwards 710 the packet to router 716, that delivers the packet to the NAP and to the user logic 704, and vice versa. On the horizontal transfer, the user logic 706 communicates with the user logic 708 utilizing an iNOC row. The user logic 706 transfers the packet to router 718 (via the local NAP), which transfers the packets to router 720, which transfers the packet to user logic 708 (via the local NAP), and vice versa. It is noted that, since the rows and the columns are independent, both horizontal and vertical transports may operate at maximum transmission speeds (e.g., 512 Gbps).”)
dedicated direct interconnection circuitry interconnected with each of the plurality of transceivers; and a transceiver rerouting and adaptation logic configured to route the data traffic flows between the interconnection circuitry and the dedicated direct interconnection circuitry. (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster… In one example, a combination of iNOC and eNOC communications enable any cluster to communicate to any other cluster and to communication modules with external interfaces coupled to the eNOC.”; fig 6, column 8, line 66 to column 9, line 39, “In some example embodiments, the Ethernet controller 114 is connected directly to one or more columns of the iNOC 120, which allows the Ethernet controller 114 to issue packets directly to one of the iNOC columns without having to travel through the eNOC 104. In other example embodiments, the Ethernet packets may be transferred through the eNOC 104 and may be transferred to any column. In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”)

For claim 29. Orthner discloses all the limitations of claim 28, and Orthner further teaches: wherein the second partial reconfiguration slot comprises: transceiver sharing circuitry configured to apply load-balancing to route the data traffic flows. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 18, line 38 to column 20, line 17, “In some example embodiments, weighted round robin arbitration is used at each node to implement a fair arbitration scheme for traveling flits. Every cycle, each router in the row has an arbitration choice between traffic from the previous router in the chain, and traffic from its local NAP. To fairly distribute traffic from the farthest source to the endpoints (e.g., the router on the far east of the row sending traffic to the endpoint on the west), each sequential router along the route gives more priority to the traffic from its neighbors. For example, for westbound traffic from the router furthest to the east, the router furthest to the east gives one half of the bandwidth to its local NAP and one half to the traffic flowing from the east endpoint. The next router to the west gives ⅓ bandwidth to its router and ⅔ bandwidth to westbound traffic. And the bandwidth allocated to the local NAP continues to be reduced for routers to the west. The traffic flowing through the router further west in the row to the west endpoint allocates 1/9 of the bandwidth to its local nap and 9/10 to incoming traffic from the east (when there are 9 nodes on the horizontal row of the iNOC). This allocation may be formulated as allocating 1/(1+N) of the traffic to the local NAP and the rest to the traffic flowing through, where N is the ordinal of the router in the row. In the example of westbound traffic, the router on the eastern edge has N=1, the next router to the west has N=2, and so forth until the router on the western edge, which has N=9. In some example embodiments, the bandwidth allocation is configurable for each node. For example, node 1301 allocates a fraction P.sub.1 (e.g., 80%) to through traffic and (1−P.sub.1) (e.g., 20%) to local traffic, node 1302 allocates a fraction P.sub.2 (e.g., 70%) to through traffic and (1−P.sub.2) (e.g., 30%) to local traffic, etc. The probability P.sub.i at each node is then configurable to provide the best allocation for the expected traffic pattern in the configuration selected by the user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”)

For claim 30. Orthner discloses all the limitations of claim 21, and Orthner further teaches: wherein the programmable device is a field-programmable gate array (FPGA). (Orthner, fig 1, column 4, line 5 to column 7, line 46, “FIG. 1 illustrates the architecture of an FPGA 102 with on-chip networking capabilities, according to some example embodiments. The FPGA 102 includes an external NOC (eNOC) 104 and an internal NOC (iNOC) 120, which provide high-throughput and easy-to-use access between peripherals and the FPGA core 122. The combination of iNOC 120 and eNOC 104 are referred to herein as the NOC. The FPGA core 122 is surrounded by the eNOC 104 and includes the clusters 118, which are units of programmable logic configurable by the user.”)

For claim 31. Orthner teaches: A method of routing traffic at a programmable device (Orthner, fig 14, column 20, line 18 to column 21, line 58, “Another general aspect is for a programmable integrated circuit that comprises a plurality of clusters, an internal network on chip (iNOC), and an external network on chip (eNOC) outside the plurality of clusters. The plurality of clusters is disposed on a plurality of cluster rows and a plurality of cluster columns, each cluster comprising programmable logic. Further, the iNOC comprises iNOC rows and iNOC columns. Each iNOC row is configured for transporting data and comprising connections to clusters in a cluster row and the eNOC, and each iNOC column is configured for transporting data and comprising connections to clusters in a cluster column and the eNOC. In one example, the programmable integrated circuit further comprises a plurality of communication modules with external interfaces for exchanging data external entities. The plurality of communication modules are connected to the eNOC and configured for communication with the plurality of clusters via the eNOC.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
including a plurality of first partial reconfiguration slots, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46) 
a plurality of transceivers (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, the programmable integrated circuit further comprises a plurality of communication modules with external interfaces for exchanging data external entities. The plurality of communication modules are connected to the eNOC and configured for communication with the plurality of clusters via the eNOC.”; for more details also see fig 1, column 4, line 5 to column 7, line 46, “There is a plurality of external interfaces that exchange data with the outside of the FPGA, such as Ethernet controller 114, PCIe controller 116, and GDDR6 controller 112.”; please notes the router, NAP described in fig 14, column 20, line 18 to column 21, line 58 and column 10, line 57 to column 11, line 37 are also transceivers) 
and a second partial reconfiguration slot, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46) 
the method comprising: configuring the second partial reconfiguration slot to route data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers at the programmable device, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
the plurality of first partial reconfiguration slots configured to execute one or more applications or network functions; (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
and routing the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers. (Orthner, fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; alternatively, if we consider router, NAP as transceivers then see fig 7-8, column 9, line 40 to column 10, line 26 for more information regarding such routing)

For claim 32. Orthner discloses all the limitations of claim 31, and Orthner further teaches: further comprising: computing a routing configuration for routing the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers based on a request from a network controller; and configuring the second partial reconfiguration slot based on the routing configuration. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location… In some example embodiments, each router includes an address translation table that allows the base address, also referred to as the local address, of each endpoint (router/NAP or IP core) to be independent of its physical location. Thus, when the router receives a packet having as destination address one of the local addresses of the router, the router delivers the packet (or flit) to the local NAP. The address translation table translates destination addresses to physical addresses of elements in the NOC. While the physical addresses are unique, the same destination address may be mapped to more than one node (e.g., NAP) that uses that destination address as a local address. Thus, the address space for the NOC is completely configurable because the address translation tables of the NAPs are also configurable. The address translation table in each NAP allows the destination location of each node or IP core to be looked up as a function of the address with each transaction issue. The address translation table allows the memory map seen by each NAP to be independent of that seen by other NAPs. This allows, for example, one accelerator (user logic) to see its private memory at a given base address, and a different accelerator to see its memory at the same base address, while the system has actually allocated memory independently for each accelerator. This address translation table is also used to provide security, such that if some portion of user logic coupled to a given NAP is not enabled to access some other NAP, an IP core, the FCU, or some other address space, the disabled portion of the address space will be marked inaccessible in the address translation table for that given NAP.”; for more details also see fig 15, column 22, line 15 to column 23, line 62)

For claim 33. Orthner discloses all the limitations of claim 32, and Orthner further teaches: further comprising: determining that at least a portion of a first partial reconfiguration slot, among the plurality of first partial reconfiguration slots, is to become active or inactive; determining that a change to a current routing configuration is required in response to determining that at least the portion of the first partial reconfiguration slot is to become active or inactive; and computing the routing configuration in response to determining that a change to the current routing configuration is required. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location… In some example embodiments, each router includes an address translation table that allows the base address, also referred to as the local address, of each endpoint (router/NAP or IP core) to be independent of its physical location. Thus, when the router receives a packet having as destination address one of the local addresses of the router, the router delivers the packet (or flit) to the local NAP. The address translation table translates destination addresses to physical addresses of elements in the NOC. While the physical addresses are unique, the same destination address may be mapped to more than one node (e.g., NAP) that uses that destination address as a local address. Thus, the address space for the NOC is completely configurable because the address translation tables of the NAPs are also configurable. The address translation table in each NAP allows the destination location of each node or IP core to be looked up as a function of the address with each transaction issue. The address translation table allows the memory map seen by each NAP to be independent of that seen by other NAPs. This allows, for example, one accelerator (user logic) to see its private memory at a given base address, and a different accelerator to see its memory at the same base address, while the system has actually allocated memory independently for each accelerator. This address translation table is also used to provide security, such that if some portion of user logic coupled to a given NAP is not enabled to access some other NAP, an IP core, the FCU, or some other address space, the disabled portion of the address space will be marked inaccessible in the address translation table for that given NAP.”; inaccessible is inactive)

For claim 34. Orthner discloses all the limitations of claim 32, and Orthner further teaches: wherein the request includes load-balancing parameters for the routing configuration, and the method further includes determining that load-balancing of the data traffic flows is required at the programmable device based on the request, and applying the load-balancing, according to the load-balancing parameters, to route the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 18, line 38 to column 20, line 17, “In some example embodiments, weighted round robin arbitration is used at each node to implement a fair arbitration scheme for traveling flits. Every cycle, each router in the row has an arbitration choice between traffic from the previous router in the chain, and traffic from its local NAP. To fairly distribute traffic from the farthest source to the endpoints (e.g., the router on the far east of the row sending traffic to the endpoint on the west), each sequential router along the route gives more priority to the traffic from its neighbors. For example, for westbound traffic from the router furthest to the east, the router furthest to the east gives one half of the bandwidth to its local NAP and one half to the traffic flowing from the east endpoint. The next router to the west gives ⅓ bandwidth to its router and ⅔ bandwidth to westbound traffic. And the bandwidth allocated to the local NAP continues to be reduced for routers to the west. The traffic flowing through the router further west in the row to the west endpoint allocates 1/9 of the bandwidth to its local nap and 9/10 to incoming traffic from the east (when there are 9 nodes on the horizontal row of the iNOC). This allocation may be formulated as allocating 1/(1+N) of the traffic to the local NAP and the rest to the traffic flowing through, where N is the ordinal of the router in the row. In the example of westbound traffic, the router on the eastern edge has N=1, the next router to the west has N=2, and so forth until the router on the western edge, which has N=9. In some example embodiments, the bandwidth allocation is configurable for each node. For example, node 1301 allocates a fraction P.sub.1 (e.g., 80%) to through traffic and (1−P.sub.1) (e.g., 20%) to local traffic, node 1302 allocates a fraction P.sub.2 (e.g., 70%) to through traffic and (1−P.sub.2) (e.g., 30%) to local traffic, etc. The probability P.sub.i at each node is then configurable to provide the best allocation for the expected traffic pattern in the configuration selected by the user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see fig 15, column 22, line 15 to column 23, line 62)

For claim 35. Orthner discloses all the limitations of claim 34, and Orthner further teaches: wherein the load-balancing parameters include an identification of transceivers, from among the plurality of transceivers, (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location.”)
to be utilized for load-balancing of the data traffic flows at the programmable device, and a ratio of the data traffic flows to be transmitted between sets of transceiver and first partial reconfiguration slot pairs. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 18, line 38 to column 20, line 17, “In some example embodiments, weighted round robin arbitration is used at each node to implement a fair arbitration scheme for traveling flits. Every cycle, each router in the row has an arbitration choice between traffic from the previous router in the chain, and traffic from its local NAP. To fairly distribute traffic from the farthest source to the endpoints (e.g., the router on the far east of the row sending traffic to the endpoint on the west), each sequential router along the route gives more priority to the traffic from its neighbors. For example, for westbound traffic from the router furthest to the east, the router furthest to the east gives one half of the bandwidth to its local NAP and one half to the traffic flowing from the east endpoint. The next router to the west gives ⅓ bandwidth to its router and ⅔ bandwidth to westbound traffic. And the bandwidth allocated to the local NAP continues to be reduced for routers to the west. The traffic flowing through the router further west in the row to the west endpoint allocates 1/9 of the bandwidth to its local nap and 9/10 to incoming traffic from the east (when there are 9 nodes on the horizontal row of the iNOC). This allocation may be formulated as allocating 1/(1+N) of the traffic to the local NAP and the rest to the traffic flowing through, where N is the ordinal of the router in the row. In the example of westbound traffic, the router on the eastern edge has N=1, the next router to the west has N=2, and so forth until the router on the western edge, which has N=9. In some example embodiments, the bandwidth allocation is configurable for each node. For example, node 1301 allocates a fraction P.sub.1 (e.g., 80%) to through traffic and (1−P.sub.1) (e.g., 20%) to local traffic, node 1302 allocates a fraction P.sub.2 (e.g., 70%) to through traffic and (1−P.sub.2) (e.g., 30%) to local traffic, etc. The probability P.sub.i at each node is then configurable to provide the best allocation for the expected traffic pattern in the configuration selected by the user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”)

For claim 36. Orthner discloses all the limitations of claim 31, and Orthner further teaches: wherein the programmable device is a field-programmable gate array (FPGA). (Orthner, fig 1, column 4, line 5 to column 7, line 46, “FIG. 1 illustrates the architecture of an FPGA 102 with on-chip networking capabilities, according to some example embodiments. The FPGA 102 includes an external NOC (eNOC) 104 and an internal NOC (iNOC) 120, which provide high-throughput and easy-to-use access between peripherals and the FPGA core 122. The combination of iNOC 120 and eNOC 104 are referred to herein as the NOC. The FPGA core 122 is surrounded by the eNOC 104 and includes the clusters 118, which are units of programmable logic configurable by the user.”)

For claim 37. Orthner teaches: A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed at a programmable device, (Orthner, fig 16, column 24, line 16 to column 25, line 62)
cause the programmable device to perform a method of routing traffic at the programmable device, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “Another general aspect is for a programmable integrated circuit that comprises a plurality of clusters, an internal network on chip (iNOC), and an external network on chip (eNOC) outside the plurality of clusters. The plurality of clusters is disposed on a plurality of cluster rows and a plurality of cluster columns, each cluster comprising programmable logic. Further, the iNOC comprises iNOC rows and iNOC columns. Each iNOC row is configured for transporting data and comprising connections to clusters in a cluster row and the eNOC, and each iNOC column is configured for transporting data and comprising connections to clusters in a cluster column and the eNOC. In one example, the programmable integrated circuit further comprises a plurality of communication modules with external interfaces for exchanging data external entities. The plurality of communication modules are connected to the eNOC and configured for communication with the plurality of clusters via the eNOC.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
the programmable device including a plurality of first partial reconfiguration slots, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
a plurality of transceivers (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, the programmable integrated circuit further comprises a plurality of communication modules with external interfaces for exchanging data external entities. The plurality of communication modules are connected to the eNOC and configured for communication with the plurality of clusters via the eNOC.”; for more details also see fig 1, column 4, line 5 to column 7, line 46, “There is a plurality of external interfaces that exchange data with the outside of the FPGA, such as Ethernet controller 114, PCIe controller 116, and GDDR6 controller 112.”; please notes the router, NAP described in fig 14, column 20, line 18 to column 21, line 58 and column 10, line 57 to column 11, line 37 are also transceivers)
and a second partial reconfiguration slot, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46) 
and the method comprising: configuring the second partial reconfiguration slot to route data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers at the programmable device, (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
the plurality of first partial reconfiguration slots configured to execute one or more applications or network functions; (Orthner, fig 14, column 20, line 18 to column 21, line 58, “In one example, each cluster includes, for each direction of iNOC row traffic, a router and a network access point (NAP) that connects to user logic in the cluster.”; column 10, line 57 to column 11, line 37, “In this case, a logic region within the NOC (a cluster) is reconfigured without affecting the traffic in adjacent regions. Further, it is possible to achieve true partial reconfigurability while the adjacent regions are operating… In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; for more details also see fig 1, column 4, line 5 to column 7, line 46)
and routing the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers. (Orthner, fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; alternatively, if we consider router, NAP as transceivers then see fig 7-8, column 9, line 40 to column 10, line 26 for more information regarding such routing)

For claim 38. Orthner discloses all the limitations of claim 37, and Orthner further teaches: wherein the method further comprises: computing a routing configuration for routing the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers based on a request from a network controller; and configuring the second partial reconfiguration slot based on the routing configuration. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location… In some example embodiments, each router includes an address translation table that allows the base address, also referred to as the local address, of each endpoint (router/NAP or IP core) to be independent of its physical location. Thus, when the router receives a packet having as destination address one of the local addresses of the router, the router delivers the packet (or flit) to the local NAP. The address translation table translates destination addresses to physical addresses of elements in the NOC. While the physical addresses are unique, the same destination address may be mapped to more than one node (e.g., NAP) that uses that destination address as a local address. Thus, the address space for the NOC is completely configurable because the address translation tables of the NAPs are also configurable. The address translation table in each NAP allows the destination location of each node or IP core to be looked up as a function of the address with each transaction issue. The address translation table allows the memory map seen by each NAP to be independent of that seen by other NAPs. This allows, for example, one accelerator (user logic) to see its private memory at a given base address, and a different accelerator to see its memory at the same base address, while the system has actually allocated memory independently for each accelerator. This address translation table is also used to provide security, such that if some portion of user logic coupled to a given NAP is not enabled to access some other NAP, an IP core, the FCU, or some other address space, the disabled portion of the address space will be marked inaccessible in the address translation table for that given NAP.”; for more details also see fig 15, column 22, line 15 to column 23, line 62)

For claim 39. Orthner discloses all the limitations of claim 38, and Orthner further teaches: wherein the method further comprises: determining that at least a portion of a first partial reconfiguration slot, among the plurality of first partial reconfiguration slots, is to become active or inactive; determining that a change to a current routing configuration is required in response to determining that at least the portion of the first partial reconfiguration slot is to become active or inactive; and computing the routing configuration in response to determining that a change to the current routing configuration is required. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see column 12, line 1 to column 14, line 17, “In addition to supporting transactions, the iNOC columns carry Ethernet data. Each iNOC Ethernet Interface Unit (EIU) (part of the node router) (e.g., 1004-1011) accepts one or more streams of Ethernet traffic from the Ethernet MACs. The EIU tags the Ethernet data with the correct destination ID, based on the device configuration (e.g., the user maps physical MACs to destination nodes in the column), interleaves the data with data from other MACs, and sends packets down the column… As in other networks, communications in the NOC use addresses to identify nodes in the network. Thus, the different nodes of the NOC (e.g., Ethernet, PCIe, DDR, NAP) are assigned addresses, and the NOC is responsible for address decoding to determine where a request goes and to get the request to the correct location… In some example embodiments, each router includes an address translation table that allows the base address, also referred to as the local address, of each endpoint (router/NAP or IP core) to be independent of its physical location. Thus, when the router receives a packet having as destination address one of the local addresses of the router, the router delivers the packet (or flit) to the local NAP. The address translation table translates destination addresses to physical addresses of elements in the NOC. While the physical addresses are unique, the same destination address may be mapped to more than one node (e.g., NAP) that uses that destination address as a local address. Thus, the address space for the NOC is completely configurable because the address translation tables of the NAPs are also configurable. The address translation table in each NAP allows the destination location of each node or IP core to be looked up as a function of the address with each transaction issue. The address translation table allows the memory map seen by each NAP to be independent of that seen by other NAPs. This allows, for example, one accelerator (user logic) to see its private memory at a given base address, and a different accelerator to see its memory at the same base address, while the system has actually allocated memory independently for each accelerator. This address translation table is also used to provide security, such that if some portion of user logic coupled to a given NAP is not enabled to access some other NAP, an IP core, the FCU, or some other address space, the disabled portion of the address space will be marked inaccessible in the address translation table for that given NAP.”; inaccessible is inactive)

For claim 40. Orthner discloses all the limitations of claim 38, and Orthner further teaches: wherein the request includes load-balancing parameters for the routing configuration, and the method further includes determining that load-balancing of the data traffic flows is required at the programmable device based on the request, and applying the load-balancing, according to the load-balancing parameters, to route the data traffic flows between the plurality of first partial reconfiguration slots and the plurality of transceivers. (Orthner, column 10, line 57 to column 11, line 37, “In some example embodiments, the FCU 924 is able to issue transactions to the NOC, allowing the configuration logic to set any CSR interface on the device or do partial configuration of any user logic, such as user logic 922… In some example embodiments, components of the FPGA 102 may also issue commands to reconfigure other components of the FPGA 102, without going through the FCU 924… In another example, the partial reconfiguration may be used to change the configuration of the NOC routers and NAPs. For example, the router/NAP may be configured to use Ethernet packets, have a certain address, change the address translation table, set priority level, set security level, etc. By using partial reconfiguration, it is possible to change any of these parameters of one cluster, and this is done from an internal user or from an external user.”; column 18, line 38 to column 20, line 17, “In some example embodiments, weighted round robin arbitration is used at each node to implement a fair arbitration scheme for traveling flits. Every cycle, each router in the row has an arbitration choice between traffic from the previous router in the chain, and traffic from its local NAP. To fairly distribute traffic from the farthest source to the endpoints (e.g., the router on the far east of the row sending traffic to the endpoint on the west), each sequential router along the route gives more priority to the traffic from its neighbors. For example, for westbound traffic from the router furthest to the east, the router furthest to the east gives one half of the bandwidth to its local NAP and one half to the traffic flowing from the east endpoint. The next router to the west gives ⅓ bandwidth to its router and ⅔ bandwidth to westbound traffic. And the bandwidth allocated to the local NAP continues to be reduced for routers to the west. The traffic flowing through the router further west in the row to the west endpoint allocates 1/9 of the bandwidth to its local nap and 9/10 to incoming traffic from the east (when there are 9 nodes on the horizontal row of the iNOC). This allocation may be formulated as allocating 1/(1+N) of the traffic to the local NAP and the rest to the traffic flowing through, where N is the ordinal of the router in the row. In the example of westbound traffic, the router on the eastern edge has N=1, the next router to the west has N=2, and so forth until the router on the western edge, which has N=9. In some example embodiments, the bandwidth allocation is configurable for each node. For example, node 1301 allocates a fraction P.sub.1 (e.g., 80%) to through traffic and (1−P.sub.1) (e.g., 20%) to local traffic, node 1302 allocates a fraction P.sub.2 (e.g., 70%) to through traffic and (1−P.sub.2) (e.g., 30%) to local traffic, etc. The probability P.sub.i at each node is then configurable to provide the best allocation for the expected traffic pattern in the configuration selected by the user.”; fig 6, column 8, line 66 to column 9, line 39, “In the example illustrated in FIG. 6, an Ethernet packet is sent from interface 604 to the router 606 on top of the iNOC column, where the router 606 supports the transfer of Ethernet packets. The iNOC column carries the packet to the correct row, where it is delivered to the router 608 that is configured for packet transport. The router 608 then transfers the packet to the user logic 602 via the local NAP. The reverse data transfer follows the same path in the reverse direction.”; for more details also see fig 15, column 22, line 15 to column 23, line 62)

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462